Citation Nr: 0524273	
Decision Date: 09/02/05    Archive Date: 09/13/05

DOCKET NO.  03-09 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a rating disability in excess of 60 percent 
for spinal stenosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1944 to February 
1947.

This case comes to the Board of Veterans' Appeals (Board) 
from a January 2002 rating decision of Boston, Massachusetts 
VA Regional Office (RO).  In that decision the RO continued 
the assigned 40 percent disability rating for spinal 
stenosis.  

In November 2002 the Board of Veterans Appeals' (Board) 
remanded the claim for further development.  The requested 
development was completed and in a March 2005 decision, the 
Appeals Management Center (AMC) increased the veteran's 
disability rating to 60 percent, effective in November 2001, 
the date of the veteran's claim for an increase rating.  
However, pursuant to AB v. Brown, 6 Vet. App. 35 (1993), the 
veteran is presumed to be seeing the maximum benefit allowed 
by law.  Consequently, even though the AMC increased the 
veteran's service-connected rating to 60 percent, the claim 
remains in controversy because less than the maximum benefit 
has been awarded.  The case has now been returned to the 
Board for disposition.  

The appeal was advanced on the Board's docket under the 
provisions of 38 C.F.R. 
§ 20.900(c).


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and fulfilled the duty to assist him 
in developing that evidence.

2.  The evidence shows that the low back disability is 
manifested by limitation of motion with some lumbar 
radiculopathy, but is not manifested by ankylosis.


CONCLUSION OF LAW

The criteria for a schedular evaluation in excess of 60 
percent for the veteran's spinal stenosis, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5293 (2002) (in 
effect prior to September 23, 2002), Diagnostic Code 
5293(2003) (effective September 23, 2002), Diagnostic Code 
5243 (effective September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Development of the Claim

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

Here, in a letter dated in January 2005, the AMC provided the 
appropriate VCAA notice.  Specifically, the veteran was 
notified of the information and evidence needed to 
substantiate his claim for an increased rating, the 
information and evidence that he was required to submit, 
including any evidence in his possession, and the evidence 
that the RO would obtain on his behalf.  The AMC instructed 
him to identify any evidence that was relevant to his claim, 
and to provide signed authorizations for each medical care 
provider so that VA could obtain that evidence on his behalf.  
As an alternative, he could obtain the evidence and submit it 
to the AMC.  The AMC informed him that although VA would make 
reasonable efforts to obtain the evidence he identified, it 
was ultimately his responsibility to provide the evidence in 
support of his claims.  In a February 2005 letter, the 
veteran indicated that he had no further evidence to submit 
in conjunction with this claim.  

The veteran and his representative were also provided with a 
copy of the appealed rating decision, a statement of the 
case, and supplemental statements of the case.  These 
documents provided them with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claim.  In these documents the RO also 
informed them of the cumulative evidence previously provided 
to VA or obtained by VA on the veteran's behalf.  The Board 
finds that all of these documents informed the veteran of the 
evidence he was responsible for submitting, and what evidence 
VA would obtain in order to substantiate his claim.  
Quartuccio v. Principi, 16 Vet. App. at 187.

Moreover, although the notice provided to the veteran in 
January 2005 was after the initial AOJ decision, it was 
provided prior to the most recent transfer and certification 
of the veteran's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  Thereafter, the claim was 
readjudicated in March 2005 and an increase was granted.  
Under the facts of this case, the claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  

The Court has held that an error in the adjudicative process 
is not prejudicial unless it "affects a substantial right so 
as to injure an interest that the statutory or regulatory 
provision involved was designed to protect such that the 
error affects 'the essential fairness of the 
[adjudication].'"  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board finds that in this case the delay in 
issuing the section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
re-adjudicated after the notice was provided.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records, private medical records, 
and VA medical records and examination reports.  

The veteran has not alluded to the existence of any other 
evidence that is relevant to his claim.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of his claim and that no reasonable possibility exists 
that any further assistance would aid him in substantiating 
his claim.  See 38 U.S.C.A. § 5103A (West 2002); Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001); 38 C.F.R. §3.159(c) 
(2003).  

Under the circumstances in this case, the veteran has 
received the notice and assistance contemplated by law and 
adjudication of the claim poses no risk of prejudice to the 
veteran.  See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001) (VCAA does not require remand where VA 
thoroughly discussed factual determinations leading to 
conclusion and evidence of record provides plausible basis 
for factual conclusions, and where development of the 
evidence was as complete as was necessary for a fair 
adjudication of the claims, because the VCAA had not changed 
the benefit-of-the-doubt doctrine); and Bernard v. Brown, 4 
Vet. App. 384 (1993).


Factual Background

The veteran's service medical records reveal that in 
September 1946, he was treated for lumbosacral strain, 
severe, due to a parachute jump.  The veteran was originally 
service-connected for his back disability in an April 1964 
decision.  In a January 1994 decision, the Board assigned a 
40 percent disability rating for the veteran's back 
disability.  The veteran filed a claim for an increased 
rating in November 2001.  

During a December 2001 VA examination, the veteran reported 
worsening back pain for the previous three months.  Physical 
examination revealed that the veteran's posture and gait were 
normal.  Positive straight leg raise test revealed bilateral 
movement to 60 degrees.  Flexion was to 65 degrees, extension 
to 30 degrees, right lateral movement to 15 degrees, left 
lateral movement to 25 degrees, and bilateral rotation to 35 
degrees.  Neurological examination revealed that motor and 
reflexes of the lower extremities were normal.  The examiner 
noted that there was decreased sensation to pin in the feet, 
bilaterally.  X-ray revealed an old L4/5 laminectomy and 
fairly extensive degenerative disc disease at multiple 
levels.  The X-ray also indicated that there was mild 
anterolisthesis of L4 on L5, probably due to proliferative 
change at the posterior elements.  

The examiner diagnosed the veteran's symptoms as 
intervertebral disc disease with extensive degenerative 
changes of the lumbar spine.  The examiner further noted that 
due to the veteran's occupation, it would be expected that 
prolonged sitting both at work and home would worsen his pain 
and stiffness.  The examiner found that he would expect that 
the veteran was unable to walk long distances or engage in 
frequent bending or lifting.  

The veteran's January 2001 to March 2005 VA outpatient 
treatment reports are associated with the claims file.  The 
reports reveal consistent treatment for back pain.  A January 
2001 progress report revealed a that a March 2000 
electromyogram (EMG) revealed peripheral neuropathy with 
bilateral S1 radiculopathy.  A January 2001 examiner 
diagnosed the veteran's symptoms as lumbar radiculopathy.  In 
November 2001 the veteran presented with complaints of 
increased pain in his left and right lower back.  He reported 
that occasionally the pain radiated down to his posterior 
left thigh and to the back of his knee.  In December 2002, 
December 2003, January 2004, March 2004 and March 2005, the 
veteran presented with reports of pain both during the day 
and night which radiated down to his buttocks through his 
thighs and to his feet.  

In March 2005 the veteran was afforded a VA neurologic 
examination.  He presented with complaints of constant back 
pain and daily exacerbations of the pain.  The veteran 
reported that he had to leave work early three to five times 
a month because the pain hindered him from walking.  When he 
left work early, he reported that he could not drive his car 
home, and he had to take public transportation.  He also 
indicated that his job required him to drive his own car to 
New Hampshire, which was difficult to do because his back 
pain radiated down to his left lower extremity and made it 
impossible for him to operate the pedals properly.  He also 
indicated that his back pain prevented him from sleeping 
three to four times a month.  The veteran reported that for 
over a year he had not been able to swim, golf, or engage in 
any sports due to his back pain.  The examiner noted that the 
severity of the veteran's pain had not increased over the 
past year; however, the number of exacerbations had increased 
and the constancy of the pain had also increased.  

Physical examination revealed that the veteran walked with a 
slight limp favoring the left leg.  Forward flexion was noted 
to be 45 degrees, backward extension was 10 degrees, right 
and left lateral flexion were 5 degrees, and right and left 
rotation were 10 degrees.  The examiner indicated that muscle 
bulk was normal in both lower extremities.  The veteran could 
not exert full power with the right iliopsoas or gluteus 
medius muscle because this caused exacerbation of his pain.  
Thigh adductors, knee extension, knee flexion, foot flexion, 
toe dorsiflexion, and plantar flexion were noted as normal.  
The veteran's ankle jerks were absent bilaterally.  The 
examiner noted that there was a mild decrease in touch and 
vibratory sense in both feet, which was worse on the left.  

The examiner noted that a June 2004 electromyogram 
demonstrated active and chronic left L3 radiculopathy and a 
generalized peripheral polyneuropathy, which had not worsened 
since 2000.  It was noted that a September 2004 magnetic 
resonance imaging (MRI) demonstrated moderately severe 
degenerative joint disease in the form of broad-based disc 
bulges and osteophyte complexes, and degenerative arthropathy 
causing severe central canal stenosis and severe bilateral 
neural foramina at L2-L3 and L3-L4.  The diagnostic study 
also revealed anterolisthesis of L4 on L5 with severe 
degenerative L4-5 facet arthropathy.  

The examiner diagnosed the veteran's symptoms as degenerative 
joint disease of the lumbar spine with severe lumbar spine 
stenosis, and left L-3 radiculopathy.   

On the orthopedic examination that same day, the veteran 
presented with complaints of the same symptoms, but indicated 
that he managed to keep in excellent condition or as best 
possible by frequenting the Boston Athletic Club where he 
practiced various exercises and aqua therapy on his own 
volition.  

Physical examination revealed that the veteran's spine was 
straight but not particularly supple.  Forward flexion was 
noted to be 70 degrees and repetitive forward flexion was 
carried out on three occasions each time with increasing 
discomfort in the lower back.  The veteran's lateral flexion 
was noted to be 15 degrees to the left and 20 degrees to the 
right.  The examiner reported that the veteran had flattening 
of the lumbar lordosis and was unable to reverse his lordosis 
on forward flexion.  Straight-leg raises were noted to be 
limited at 50 degrees, and passive elevation with 
contralateral referred pain into the right buttock.  The 
veteran had positive straight-leg raising on the right 
possibly to 60 or 75 degrees.  The examiner was unable to 
obtain ankle reflexes.  It was noted that the veteran had 
blunting of sensation over the lateral aspect of the left 
lower leg but had intact dorsiflexion of both his great toes.  

The examiner diagnosed the veteran's symptoms as severe 
multiple level degenerative lumbar spondylosis with central 
spinal stenosis and bilateral lumbar radiculopathy.  The 
examiner noted that after a review of the veteran's file and 
physical examination, it appeared that his symptoms have 
increased in severity due to progressive limited mobility in 
his lumbar spine as well as increased pain and progressive 
findings of numbness and tingling in both lower extremities.  


Analysis

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § Part 4.  Separate diagnostic codes identify the 
various disabilities.  

The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2004).  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Both the use of manifestations not 
resulting from service-connected evaluation, and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2003).  

During the pendency of the veteran's appeal, the rating 
criteria for intervertebral disc syndrome were revised, 
effective September 23, 2002.  See Schedule for Rating 
Disabilities, Intervertebral Disc Syndrome, 67 Fed. Reg. 
54,345 (Aug. 22, 2002) (codified at 38 C.F.R. Part 4 (2004)).  
The rating criteria for disabilities of the spine were 
revised effective September 26, 2003.  See Schedule for 
Rating Disabilities, The Spine, 68 Fed. Reg. 51,454 (Aug. 27, 
2003) (codified at 38 C.F.R. Part 4 (2004)).  

VA's General Counsel has held that where a law or regulation 
changes during the pendency of an appeal, the Board should 
determine which version of the law or regulation is more 
favorable to the veteran.  If application of the revised 
regulation results in a higher rating, the effective date for 
the higher disability rating can be 
no earlier than the effective date of the change in the 
regulation.  38 U.S.C.A. § 5110(g) (West 2002).  Prior to the 
effective date of the change in the regulation, the Board can 
apply only the original version of the regulation.  
VAOPGCPREC 
3-00.

The Board notes in passing that the veteran was provided 
notice of the change in regulations in the March 2005 SSOC.  
Thus, the Board finds that it may proceed with a decision on 
the merits of the veteran's claim, with consideration of the 
original and revised regulations, without prejudice to the 
veteran.  See Bernard v Brown, 4 Vet. App. 384, 393-
394(1993).  

The Board notes that the provisions of Diagnostic Code (DC) 
5293 (which pertained to intervertebral disc syndrome) had 
been previously changed, effective from September 23, 2002.  
See 67 Fed. Reg. 54345-54349 (August 22, 2002).  However, 
those changes were later incorporated into the revised 
regulations for rating disabilities of the spine that became 
effective on September 26, 2003, and DC 5293 was renumbered 
and revised at 38 C.F.R. § 4.71a, Diagnostic Code 5243.  See 
68 Fed. Reg. 51,454-51,456.  

According to the rating criteria in effect prior to September 
2002, Diagnostic Code 5293 for intervertebral disc syndrome 
provided a 60 percent evaluation if the symptoms were 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of the diseased disc, with little 
intermittent relief.  

Pursuant to the revised rating criteria, intervertebral disc 
syndrome (preoperatively or postoperatively) is to be 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months, or by combining, under 
38 C.F.R. § 4.25, separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  For ratings based upon 
incapacitating episodes, a 60 percent evaluation applies for 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  

For purposes of evaluations under Diagnostic Code 5293 
(effective in September 2002) or 5243, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  When evaluating on the basis of chronic 
manifestations, orthopedic disabilities should be evaluated 
using the criteria for the most appropriate orthopedic 
diagnostic code or codes, and neurologic disabilities should 
be evaluated separately using the criteria for the most 
appropriate neurologic diagnostic code or codes.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2003).

In this case, in the March 2005 rating decision, the RO 
assigned a 60 percent evaluation for the veteran's spinal 
stenosis.  In the decision, the RO noted that the old rating 
criteria for evaluating intervertebral disc syndrome was the 
most favorable and served as the basis for the increased 
rating.  This is the maximum evaluation assignable for 
intervertebral disc syndrome.  The only other Diagnostic 
Codes which provide for a higher rating under the old 
criteria are Codes 5285 and 5286.  Under Coe 5285 a 100 
percent rating is assigned for residuals of a vertebral 
fracture with cord involvement, where the veteran is 
bedridden or requires long leg braces.  Under Code 5286, a 
100 percent evaluation is assigned for complete bony fixation 
(ankylosis) of the spine.  As the evidence clearly does not 
establish a vertebral fracture or ankylosis, a higher rating 
is not warranted.

Under the revised rating criteria, the maximum evaluation for 
intervertebral disc syndrome is 60 percent, where such is 
manifested by incapacitating episodes having a total duration 
of at least six weeks during the past 12 months.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (effective September 23, 2002) 
and Diagnostic Code 5243 (effective September 26, 2003).  
Thus, a higher evaluation cannot be obtained under this 
Diagnostic Code.  

However, the Board will next discuss whether a higher rating 
can be achieved by rating the "chronic orthopedic and 
neurologic manifestations" instead of utilizing the criteria 
for intervertebral disc syndrome.  As noted above, when 
evaluating on the basis of chronic manifestations, orthopedic 
disabilities will be evaluated using the criteria for the 
most appropriate orthopedic diagnostic code or codes, and 
neurological disabilities will be separately evaluated using 
criteria for the most appropriate neurologic diagnostic code 
or codes.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2004).

The General Rating Formula for Diseases and Injuries of the 
Spine provides that with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
an evaluation of 20 percent is warranted for forward flexion 
of the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees; or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  An evaluation of 40 
percent is warranted for forward flexion of the thoracolumbar 
spine 30 degrees or less; or favorable ankylosis of the 
entire thoracolumbar spine.  An evaluation of 50 percent 
requires unfavorable ankylosis of the entire thoracolumbar 
spine.  An evaluation of 100 percent requires unfavorable 
ankylosis of the entire spine.

In this case, the most severe limitation of motion was 
recorded on the March 2005 neurological examination.  His 
forward flexion at that time was 45 degrees.  Combined motion 
for the thoracolumbar spine was 85 degrees.  These findings 
correspond to a 20 percent evaluation pursuant to the General 
Rating Formula.  

In addition, the evidence also reveals that the veteran 
suffers from lumbar radiculopathy.  Under DC 8520, pertaining 
to paralysis of the sciatic nerve, mild incomplete paralysis 
warrants a 10 percent disability rating, moderate incomplete 
paralysis warrants a 20 percent disability rating, moderately 
severe incomplete paralysis warrants a 40 percent disability 
rating, and severe incomplete paralysis with marked muscular 
atrophy warrants a 60 percent disability rating.  An 80 
percent disability rating is warranted for complete 
paralysis, where the foot dangles and drops, there is no 
active movement possible of the muscles below the knee, and 
flexion of the knee is weakened or (very rarely) lost.

The December 2001 examination noted complaints of radiating 
pain and some bilateral foot numbness.  The March 2005 
examination revealed that the veteran suffers from L3 
radiculopathy and peripheral neuropathy.  Objectively, there 
was mild decrease in touch and vibratory sense in both feet, 
which was worse on the left.  Muscle bulk was normal in both 
extremities.  The Board finds these objective findings to be 
consistent with a rating of no more than 10 percent in each 
lower extremity under DC 8520, which contemplates mild 
incomplete paralysis of the sciatic nerve.  The Board further 
finds that the preponderance of the evidence is against the 
assignment of ratings in excess of 10 percent in either 
extremity based on a finding of moderate incomplete 
paralysis.

Combining the 10 percent ratings for both extremities, 
including consideration of the bilateral factor, with the 20 
percent rating for limitation of motion, would yield a 
combined rating of 40 percent.  Even if the limitation of 
motion warranted the maximum evaluation of 40 percent after 
consideration of complaints of pain, weakness, etc., the 
combined rating would only be 50 percent.  See 38 C.F.R. 
§ 4.25, 4.26.  Clearly then, evaluating the orthopedic and 
neurologic symptoms separately under the General Rating 
Formula is less advantageous to the veteran than rating the 
disability under the criteria for intervertebral disc 
syndrome.  

In summary, the Board finds that the preponderance of the 
evidence is against entitlement to an evaluation in excess of 
60 percent for the service-connected spinal stenosis under 
either the new or old criteria for rating disabilities of the 
spine.  

As a final matter, the Board notes that there is no evidence 
of an exceptional or unusual disability picture with related 
factors, such as marked interference with employment or 
frequent periods of hospitalization, so as to warrant 
referral of the case to appropriate VA officials for 
consideration of an extra schedular rating under 38 C.F.R. § 
3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218 (1995).  
Here, the record does not reflect that the veteran has been 
recently hospitalized for his back condition.  In addition, 
although the veteran reported that he had to leave work early 
3 to 5 times per month due to back pain and that his back 
pain impacts his traveling for work, the schedular criteria, 
in general, are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  

The veteran is currently still employed, and there is no 
current evidence revealing that his condition causes marked 
interference with employment beyond that contemplated by the 
60 percent rating currently assigned.  Consequently, while 
the veteran's back condition may well cause him some 
impairment in his work activities, there is nothing in the 
record to distinguish his case from the cases of numerous 
other veteran's who are subject to the schedular rating 
criteria for the same disability.  Thus, based on the record, 
the Board finds that the currently assigned 60 percent 
schedular rating has already adequately addressed, as far as 
can practicably be determined, the average impairment of 
earning capacity due to the veteran's service-connected back 
condition.  See 38 C.F.R. § 4.1; Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (noting that the disability evaluation 
itself is recognition that industrial capabilities are 
impaired).  Therefore, in the absence of such factors, the 
criteria for submission for extraschedular consideration 
under 38 C.F.R. § 3.321(b)(1) have not been met.


ORDER

Entitlement to an evaluation in excess of 60 percent for 
spinal stenosis is denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


